          Case 4:19-cv-01751-DMR Document 20-3 Filed 07/15/19 Page 1 of 29



 1 Michael S. Kwun (SBN 198945)
   mkwun@kblfirm.com
 2 Nicholas A. Roethlisberger (SBN 280497)
   nroethlisberger@kblfirm.com
 3 KWUN BHANSALI LAZARUS LLP
   555 Montgomery St., Suite 750
 4 San Francisco, CA 94111
   Tel: (415) 630-2350
 5
   Ben Rosenfeld (SBN 203845)
 6 ben.rosenfeld@comcast.net
   ATTORNEY AT LAW
 7 3330 Geary Blvd., 3rd Floor East
   San Francisco, CA 94118
 8 Tel: (415) 285-8091
   Fax: (415) 285-8092
 9
   Attorneys for Defendant
10 ISIS LOVECRUFT

11
                                UNITED STATES DISTRICT COURT
12                            NORTHERN DISTRICT OF CALIFORNIA
                                     OAKLAND DIVISION
13

14 PETER TODD, an individual,                 Case No.: 4:19-cv-01751-DMR
15               Plaintiff,                   DECLARATION OF ISIS LOVECRUFT
                                              IN SUPPORT OF SPECIAL MOTION TO
16 vs.                                        STRIKE, OR, ALTERNATIVELY,
                                              MOTION TO DISMISS PLAINTIFF’S
17 SARAH MICHELLE REICHWEIN aka ISIS          COMPLAINT
   AGORA LOVECRUFT, an individual,
18
             Defendant.
19

20

21

22

23

24

25

26

27

28

          DECLARATION OF ISIS LOVECRUFT ISO MOTION TO STRIKE OR DISMISS COMPLAINT
                                  (No. 4:19-cv-01751-DMR) – 1
            Case 4:19-cv-01751-DMR Document 20-3 Filed 07/15/19 Page 2 of 29



 1          I, Isis Lovecruft, hereby declare:

 2          1.      My legal name is Isis Agora Lovecruft. I am transgender nonbinary; my

 3 pronouns are they/them/their. I am the defendant in the above-captioned case. I have personal

 4 knowledge of the facts contained herein and, if called as a witness, I could and would testify

 5 competently thereto.

 6          2.      I am a cryptographer and computer security expert. I provide expertise and

 7 consultancy services to clients. I frequently attend, and sometimes speak at, cryptography and

 8 digital privacy and security conferences. For example: I formerly worked as a senior developer

 9 for The Tor Project, a non-profit digital privacy organization whose main mission is to provide a

10 means of browsing the internet anonymously. I also worked on Signal, one of the most widely-

11 used end-to-end encrypted messaging applications. And I volunteered for the Electronic Frontier

12 Foundation, arguably the premier law firm in the world specializing in digital privacy and

13 internet freedom.

14          3.      I have been acquainted for years with Peter Todd, the plaintiff in this matter. We

15 work in overlapping fields and sometimes attend the same conferences and meetings, and we

16 used to communicate extensively. Prior to the incidents which gave rise to this lawsuit, I

17 considered him a professional acquaintance, but not a close friend. At no time were we ever

18 romantically or sexually involved.

19          4.      In 2014, Mr. Todd began making explicit, verbal sexual advances toward me

20 during conferences and meetings, such as at the Tor Developer Meeting in Paris, France in early

21 July 2014, sometimes in front of colleagues and peers—though he typically did so quietly in

22 order not to be heard by others present. I found his behavior flagrantly inappropriate and

23 demeaning, and I expressly and repeatedly informed him that his advances were unwelcome. At

24 first, I did so politely and professionally. However, as that did not seem to deter him, I

25 proceeded to respond more derisively, even insultingly. However, this did not stop him either.

26          5.      On or about September 5, 2015, Mr. Todd emailed me saying he was coming to

27 San Francisco where I was living at the time, and he wanted to consult with me on a computer

28 security question regarding the Bitcoin core daemon. I agreed to and did meet with him in at

           DECLARATION OF ISIS LOVECRUFT ISO MOTION TO STRIKE OR DISMISS COMPLAINT
                                   (No. 4:19-cv-01751-DMR) – 2
            Case 4:19-cv-01751-DMR Document 20-3 Filed 07/15/19 Page 3 of 29



 1
     Workshop Café in San Francisco. During that encounter, Mr. Todd repeatedly interrupted our
 2
     meeting to make explicit, verbal sexual advances on me, stating (but not asking) what he was
 3
     going to do to me sexually, such as (approximately, but close to verbatim): ‘I’m going to shove
 4
     my cock in you so hard and beat you until you beg for more.’ Sometimes, he would utter these
 5
     things under his breath while appearing just to be on his computer.
 6
            6.      I found Mr. Todd’s sexual statements to and about me in Workshop Café
 7
     offensive and degrading. I was there for a meeting, not to be treated like a sex object. Trying to
 8
     avoid further unpleasantries, I told Mr. Todd I was hungry and was going to get food. I got up to
 9
     go, upon which Mr. Todd followed me, without my invitation and without asking.
10
            7.      I walked from the café to Taqueria Cancun, at 6th and Market Streets in San
11
     Francisco. Mr. Todd followed me, continuing to make unwanted verbal, sexual advances along
12
     the way, harping on his explicit sexual fantasies about me (such as how he intended to tie me
13
     up), repeatedly asking/insisting that I go back to his hotel with him. My body language and
14
     actual language all conveyed that I was not interested. I escalated my responses from ignoring
15
     him and striding on, to saying I was not interested, to rebuking him and telling him to stop.
16
            8.      Mr. Todd followed me into the taqueria, where we both ordered food. Inside the
17
     restaurant, he took a break from his advances. Afterward, he followed me out the door.
18
     Unnerved, and increasingly scared, I set out in a direction away from my home to prevent
19
     Mr. Todd from gaining any clue about where I lived. Mr. Todd continued making advances,
20
     trying to get me to go back to his hotel with him. I told him I wasn’t interested and to “f--k off.”
21
     He didn’t stop. As we walked along Mission Street, at about 7th Street, in front of one of the
22
     San Francisco Federal Buildings, Mr. Todd said we were headed toward his hotel. Exasperated,
23
     I did an immediate about face and started to head in the opposite direction, saying ‘bye’ or ‘see
24
     you later,’ or words to that effect. At that moment, Mr. Todd grabbed my arm and spun me
25
     around to face him. In defense, I shoved his chest with both hands, open palmed, causing him to
26
     stumble back but not fall. I said, approximately, ‘I’m going home; don’t follow me.’ To my
27
     knowledge, Mr. Todd then finally stopped following me.
28

            DECLARATION OF ISIS LOVECRUFT ISO MOTION TO STRIKE OR DISMISS COMPLAINT
                                    (No. 4:19-cv-01751-DMR) – 3
            Case 4:19-cv-01751-DMR Document 20-3 Filed 07/15/19 Page 4 of 29



 1
            9.      Nevertheless, scared and traumatized, I did not go directly home, but walked
 2
     randomly and aimlessly around San Francisco for several hours, sat in lower Golden Gate Park
 3
     for a time, and took a circuitous route home, in order both to collect myself and reduce my anger
 4
     and anxiety, and to make absolutely certain that Mr. Todd was not still following me. Although
 5
     this may seem like excessive evasion under the circumstances, that’s how upset I was. Also, I
 6
     thought at the time that Mr. Todd might try to follow me in a Lyft or Uber.
 7
            10.     From that day forward, I sought to avoid Mr. Todd, going so far as to
 8
     purposefully misstate my physical geographical locations when he inquired and sought me out.
 9
     For example, on or about May 25, 2016, I responded to a message from Mr. Todd—over pond,
10
     an anonymous messaging application—saying he was in Amsterdam and would be in Utrecht the
11
     next day, that I was in Berlin, even though I was actually in Utrecht. I did so resentfully, as I
12
     neither appreciated having to feign friendliness and professionalism toward Mr. Todd, nor
13
     feeling made to respond untruthfully.
14
            11.     As part of the public debate about Appelbaum, some people on Twitter began to
15
     question my veracity, in part by questioning where I was on various dates. Todd participated in
16
     this effort, including as reflected in the true and correct excerpt of a Twitter exchange, which is
17
     attached hereto as Exhibit 10.
18
            12.     Todd injected himself into the public controversy about Appelbaum, expressing
19
     repeated doubt about the allegations against Appelbaum. Todd acknowledges one such
20
     expression in his complaint: “In August 2016, Todd publicly stated that he did not know what
21
     was true regarding Defendant’s and others’ allegations against Appelbaum.” (Complaint, ¶ 31.)
22
     Todd acknowledges that I asserted that Todd “publicly, repetitively defended” Mr. Appelbaum.
23
            13.     Exhibit 2, hereto, contains true and correct excerpts (screenshots) of my
24
     December 5, 2018 Twitter direct message exchange with a person whom I had been helping to
25
     mentor (with their twitter icon redacted) in which I described how Mr. Todd had stated the
26
     graphic, sexual things he was going to do to me. In that same exchange, I also referenced having
27
     learned worse things he had done to women. (See below.)
28

            DECLARATION OF ISIS LOVECRUFT ISO MOTION TO STRIKE OR DISMISS COMPLAINT
                                    (No. 4:19-cv-01751-DMR) – 4
            Case 4:19-cv-01751-DMR Document 20-3 Filed 07/15/19 Page 5 of 29



 1
            14.     Despite all of this, in order to avoid further personal tension or professional
 2
     drama, I did not publicize Mr. Todd’s harassing and assaultive behavior toward me.
 3
            15.     Beginning in late May 2016, allegations of sexual assault against Jake
 4
     Appelbaum, a famous digital privacy and internet freedom advocate, began coming out publicly.
 5
     I participated extensively in this process, in calling for accountability for Mr. Appelbaum, and I
 6
     participated in the broader discussions around predatory male behavior in my field—a field
 7
     dominated by men—not least because Mr. Appelbaum had sexually harassed and assaulted me,
 8
     along with other victims who began coming forward. My experiences with Mr. Appelbaum are
 9
     documented in my detailed and widely read and discussed internet post of June 13, 2016, entitled
10
     “The Forest for the Trees,” a true and correct copy of which is attached hereto as Exhibit 3.
11
            16.     Mr. Appelbaum had, and still has, many vocal defenders. I have been subjected
12
     to extensive and ongoing harassment and threats, in many forms, resulting from my public
13
     callouts of Mr. Appelbaum. Exhibit 7 hereto is a true and correct copy of a tweet (Twitter post)
14
     I made on October 11, 2016 referencing the retaliation I have experienced. It was just the tip of
15
     the iceberg.
16
            17.     Exhibit 8 hereto contains true and correct copies of two tweets posted by Peter
17
     Todd, on June 9, 2016 and on June 26, 2016, respectively, concerning the controversy
18
     surrounding Mr. Appelbaum.
19
            18.     On or about May 5, 2017, Mr. Todd contacted me through Github saying he
20
     wanted to discuss with me a software issue in a repository of professional cryptographic work.
21
     The issue he raised was extraneous and clearly concocted as pretext to interact with me. I
22
     responded by chastising him for defending Mr. Appelbaum, telling him: “First things first:
23
     @petertodd, you've publicly, repetitively defended a man who raped me and several other
24
     people, and disparaged the victims who were brave enough to come forward with their stories.
25
     Do not speak to me. Do not use work as an excuse to speak to me. Do not use cryptography as an
26
     excuse to speak to me.” I also responded, indirectly, by writing just a few lines of source code as
27
     a means of showing that his so-called issue was not real.
28

            DECLARATION OF ISIS LOVECRUFT ISO MOTION TO STRIKE OR DISMISS COMPLAINT
                                    (No. 4:19-cv-01751-DMR) – 5
            Case 4:19-cv-01751-DMR Document 20-3 Filed 07/15/19 Page 6 of 29



 1
            19.     On July 10, 2017, my friend, colleague, and fellow cryptographer Bryce Wilcox,
 2
     whom I know as Zooko, visited me at my house in San Francisco. The topic of predatory male
 3
     behavior in our professional community came up (as it so often does among me and
 4
     colleagues/friends, in the wake of my outspokenness on the subject), and I relayed my some of
 5
     my negative experience with Mr. Todd to Zooko.
 6
            20.     In or around February 2018, Zooko connected me with two women whom I came
 7
     to understand also had stories of being sexually harassed, and in one case, raped by Peter Todd.
 8
     The woman who said Mr. Todd raped her reached out to me over the Signal messaging platform
 9
     on February 10, 2018. I will refer to, at her request, by the pseudonym Jane Doe. On February
10
     15, 2018, we discussed in detail: our bad experiences with Mr. Todd; our anger and despair
11
     generally over the epidemic of sexual harassment and assault by men against women, feminine-
12
     presenting, and nonbinary people (such as myself) in our professional, tech communities; how
13
     hard it is to be believed; the sorry state of German law related to rape; and our fears of retaliation
14
     and experiences thereof.
15
            21.     After we eased into the conversation on February 15, 2018, touching on
16
     mathematics and academics, Jane Doe told me explicitly that Mr. Todd raped her. Then she
17
     provided details. She told me that Mr. Todd went to visit her while she was studying abroad in a
18
     town in Germany, and that he took sexual advantage of her while she was in a compromised
19
     mental and physical state resulting from a sleep disorder she suffers from. She told me that she
20
     was sleep deprived after taking a midterm the day he arrived. She told me that they walked
21
     around town after she met him, but her knees buckled as she began to suffer an attack of her
22
     condition. She told me that she told Mr. Todd the symptoms he could expect to see, which she
23
     told me included cognitive deficits and temporary paralysis. She told me that Todd expressed
24
     concern and suggested they go to the nearest hotel where she could sleep off the symptoms,
25
     which she agreed to do because she was not near home. She told me that when they got to the
26
     hotel and up to Mr. Todd’s room, she tried to sleep on the couch so as not to send him any wrong
27
     signals, but he crowded her space on the couch and insisted she sleep in his bed. She told me
28

            DECLARATION OF ISIS LOVECRUFT ISO MOTION TO STRIKE OR DISMISS COMPLAINT
                                    (No. 4:19-cv-01751-DMR) – 6
            Case 4:19-cv-01751-DMR Document 20-3 Filed 07/15/19 Page 7 of 29



 1
     that after she did, he got into bed with her. She told me she fell asleep and woke up some time
 2
     later still under the effects of her sleep condition. She told me that she let Mr. Todd take her to
 3
     dinner, where he tried to impress her, and that afterward, she felt obligated to spend some more
 4
     time with him because he had paid for dinner. She told me that back up in his hotel room, Mr.
 5
     Todd began pushing physical boundaries with her again. She told me that she tried to get up
 6
     several times to leave, but each time, he pulled her back down onto his lap. She told me that she
 7
     realized she could not leave and therefore surrendered. She said that she considered what
 8
     happened next as rape. She told me that afterward she locked herself in the bathroom and cried
 9
     for hours, until she left and walked home at 5:00 am, crying the whole way. She referenced
10
     three or four other people who have accounts of being sexually harassed by Mr. Todd.
11
            22.     I believed the foregoing account by Jane Doe because: I believe rape victims—on
12
     several lines of reasoning, including reports and studies by reasonably neutral entities, such as
13
     the BBC, FBI, CDC, concluding that false rape allegations are as low as 1.5% of total rape
14
     allegations; because she told me plainly that Mr. Todd raped her; because she provided extensive
15
     details of her encounter with Mr. Todd; because she corroborated my awareness that others,
16
     besides the two of us, had accounts of being sexually harassed by Mr. Todd; because of my own
17
     such experience with him; and because of some of the similar aspects, such as trying to get us to
18
     go to his hotel rooms; persistent advances while ignoring obvious verbal and body language that
19
     we were not interested; invading our personal and physical spaces; and resort to physical
20
     coercion.
21
            23.     Exhibit 9 hereto contains true and correct copies (screenshots) of part of my
22
     February 15, 2018 Signal message exchange with Jane Doe, including her statement to me, “he
23
     [Peter Todd] raped me. My messages are in the light gray bubbles aligned on the left margin,
24
     and Jane Doe’s messages are in the blue bubbles aligned on the right margin.
25

26

27

28

            DECLARATION OF ISIS LOVECRUFT ISO MOTION TO STRIKE OR DISMISS COMPLAINT
                                    (No. 4:19-cv-01751-DMR) – 7
           Case 4:19-cv-01751-DMR Document 20-3 Filed 07/15/19 Page 8 of 29




 1
                24.    On or aboutFebruary20, 2019, basedon both my personal experiencesandthe
 2
       information recounted above, I made a Twitter post in which I obliquely referred to Peter Todd
 3
       as a rapist. I sincerely believedthen that that statement wastrue, and I continueto believe it
 4
       today.
 5
                25.    Indeed, at the time that I made each ofthe statements aboutTodd that are quoted
 6
       in the complaints, I sincerely believed it to be true, and I continue to believe it today.
 7
                26.    I swearunder penalty ofperjury that the foregoing is true and correct, except as to
 8
       any information stated on information andbelief, and asto such information, I believe that it is
 9
       true.
10
                Sworn and subscribed to at San Francisco, California:
11

12
                Dated:Julyj5, 2019
13

14

15

16

17

18

19

20

21

22

23
24



26 I

27
28


                                             (No.
Case 4:19-cv-01751-DMR Document 20-3 Filed 07/15/19 Page 9 of 29




               EXHIBIT “2”
Case 4:19-cv-01751-DMR Document 20-3 Filed 07/15/19 Page 10 of 29
Case 4:19-cv-01751-DMR Document 20-3 Filed 07/15/19 Page 11 of 29
Case 4:19-cv-01751-DMR Document 20-3 Filed 07/15/19 Page 12 of 29




                EXHIBIT “3”
The Forest for the TreesCase                                    https://blog.patternsinthevoid.net/the-forest-for-the-trees.html
                               4:19-cv-01751-DMR Document 20-3 Filed  07/15/19 Page 13 of 29




          Patter ns in the Void
            anarchism             hacking           physics           travel




           The Forest for the Trees
           It feels rather sardonic to say this now, openly, after two years spent alternating between
           trying to inhibit my rage and convince myself that I hadn’t been hurt, followed by seeking       Monday, 13 June 2016
           out other victims, in order to develop the collective capacity to defend ourselves and to        By isis agora lovecruft
           have the simple ability to speak out in a manner which would be heard and not discarded.         In anarchism
                                                                                                            tags: harassment
           I’m Forest. Here’s my story, as submitted to the anonymous site jacobappelbaum.net:


                 Jake and I had been friends and coworkers for years. Looking back on it, I’m not sure why. From the
                 very first Tor developer meeting I had attended, he repetitively propositioned my partner and I for sex.
                 He even went so far as to, on the very first meeting on the first morning, in front of all the other
                 developers — whom I had not yet met — tell me that he was okay with my partner and I fucking in the
                 same bed as him while he watched, causing both of my partner and I to feel completely humiliated that
                 our private sex life was being discussed in front of colleagues we had hoped to build a good start towards
                 friendly, professional relationships.

                 While travelling, the first time he came to the city I lived in, I invited him to stay at my house. As politely
                 as I could, I explained, “You can have the floor, and I’ll take my bed, or the other way around. If you’re
                 comfortable with it, we can share my bed, as friends. Meaning no physical contact.” We both slept in
                 my bed.

                 That turned out (mostly) fine. (Except, of course, being propositioned again, this time for a threesome
                 with Jake and one of my roommates.) In fact, Jake and I proceeded to share beds in a friendly manner
                 over the years, and nothing bad ever happened.

                 Once Jake had moved to Germany, I came to visit friends there for a while, and one night I stayed at
                 Jake’s place. Again, we shared a bed, as friends. There weren’t even any discussion or attempts
                 beforehand to convince me to do anything sexual with him. It was freezing cold, and I went to bed with
                 several layers of street clothes on.

                 Sometime around 5 o’clock in the morning, I woke up very confused and startled because my pants were
                 unzipped and Jake’s arm was wrapped around me, his hands in my underwear and he was rubbing my clit
                 and rimming the edges of my vagina. I tried to shove him off me and wake him up. He’s physically much
                 bigger than me, so the shoving didn’t work as well as it should have, but nonetheless he rolled over, a bit
                 exageratedly, mumbling as if asleep.

                 In the morning, I confronted him about it. I was really confused. I didn’t know if he was actually asleep,


1 of 7                                                                                                                             7/13/19, 12:53 PM
The Forest for the TreesCase                                    https://blog.patternsinthevoid.net/the-forest-for-the-trees.html
                               4:19-cv-01751-DMR Document 20-3 Filed  07/15/19 Page 14 of 29

                 but if he was, how did my clothes come undone? Assuming that if I was super confrontational about it,
                 he’d have some excuse like “Oh, but I thought it was okay that time because you didn’t explicitly give me
                 the we’re-just-friends lecture before bed…” When confronting Jake about this, I said, “Dude, what the
                 fuck. You started fingering me last night.” It took a few seconds for there to be a reaction on his face,
                 and then he seemed confused, saying “Oh… what? I don’t remember that.” I glared at him.

                 The really disconcerting thing for me was that, half an hour later, he said, “I thought you were her.”
                 Here, “her” was Jake’s fiancée. At the time, she didn’t live in Germany, and they hadn’t seen each other in
                 weeks. Jake’s fiancée was also gorgeous and super curvy, and I am basically a scrawny, little twig. “I’m not
                 sure how you could confuse us, even asleep.” I said. He continued muttering some excuses about having
                 wet dreams about her. He seemed to suddenly and extremely vividly remember whatever dream.
                 Nowhere did he say, “I didn’t put my hands in your panties,” nor did he apologise.



           Transformative Justice is not the “Death of Due Process”
           First, some backstory is in order.

           Seven or eight years ago, I was involved in an anarchist collective process for a male person in an anarchist activist
           community who was accused of and eventually admitted to raping two anarchist women. Since none of us would
           turn him in to the police, we gave him a choice of either leaving or going through a rehabilitation programme which
           we would create, in an attempt to transform him into someone just as capable of contributing in all the productive
           ways he already was but without harming other people and decreasing their abilities to contribute and to do so safely.
           We warned him that, if he skipped town, I would personally hunt him down to whatever city he ran to, contact the
           anarchist organisers there, and attempt to give them (as non-biased as possible) an account of the events. He
           didn’t run.

           At first, he participated grudgingly, but later he broke down crying in front of the two victims, apologising sincerely
           and begging them for forgiveness. As part of the rehabilitation, one of the things we determined to be cause for his
           behaviour was a very negative self-body image, i.e. he was quite overweight and under the impression that women
           “only like dudes who are ripped”. Part of my responsibilities in the rehab process was to go to the gym with him, to
           help him have better body image, demonstrate that not all women are into “dudes who are ripped”, and help him
           become more comfortable with the idea that women are intelligent creatures as opposed to being merely some
           sexual object to be won over. He eventually successfully convinced both us and the victims that he would not abuse
           anyone else. To date this has been successful, and he’s had healthy relationships with several partners, including
           a transperson.

           The Plan
           When I first started seeking out other victims, about six months ago, I did not want to formally report any of the
           stories I had heard from Jake’s victims to the Tor Project or others, for two primary reasons. First, that my main
           motivation in this was to ensure that these behaviours stopped, and it was not clear to me that any traditional
           punitive “justice” measures would achieve such. Second, I feared retaliation from Jake, as well as retaliation towards
           any of the victims whose stories I would divulge. Multiple victims at the time expressed that they didn’t want me to
           tell The Tor Project, later admitting they feared retaliation to be extremely likely, as well as difficult to combat.

           Instead, I had planned to gather people for a secret meeting in Valencia, somewhere calm, neutral, and away from
           events, like on the beach, invite Jake, and have everyone willing who has ever been sexually assaulted, humiliated,



2 of 7                                                                                                                          7/13/19, 12:53 PM
The Forest for the TreesCase                                    https://blog.patternsinthevoid.net/the-forest-for-the-trees.html
                               4:19-cv-01751-DMR Document 20-3 Filed  07/15/19 Page 15 of 29

           harassed, or felt their boundaries disrespected, by him to take turns telling a few sentences about what he did to
           them and how it made them feel. Then we would tell Jake that, as his friends, we thought this needed to stop, and
           that we’d either deliver a list of the stories to The Tor Project and other organisations, or make all the stories public,
           if he refused to hold himself accountable for his actions or his behaviour did not appear to improve. In planning this
           secret meeting, I tried to determine what would cause Jake to perpetually disrespect other people like this, and if
           there were any positive things we could do to help him.

           Somehow Jake got word of all this, and proceeded to go back and forth between everyone I knew, starting, it seems,
           with one of my roommates and a reporter acquaintance, to force information out of these people, including more
           names of more people involved (to force more information out of). He seemed to have put the whole story together
           from all the bits and pieces he was given. In between my efforts to get work done and give a lecture, he imposed on
           me that my ten minutes of coffee break time should be spent speaking with him, because it was An Emergency.
           During that rather one-sided conversation, Jake described all the time, effort, and ways he was using in order to
           completely ruin someone’s life who had attempted to stand up to him, as well as previous ways he had managed to
           get someone fired from their position and ostracised. He pointedly mentioned, several times, the names of multiple
           people who he had destroyed in the past for standing against him. In his current efforts to harass one of these
           people — which through backchannels I was already aware of, he said, “I’ve literally been spending 15 hours a day
           on this. […] I’ve been speaking with an investigative journalist team to make sure they don’t believe [that person].
           […] I heard there was a plan to ‘Confront’ me in Valencia. If that happens, I probably will not take it very well…”

           This was chilling. Why was Jake saying those things, non sequitur and without provocation? It was clear to me that
           they were thinly-veiled threats, descriptions of what would soon happen to me. If I stood up to Jake, I could expect
           him to try to get me fired from The Tor Project. To try to block my acceptance into the doctorate research program
           he knew that I was, at that point in time, applying to. To feed the media stories about what a horrible person I am.
           To ostracise me from my social circles.

           In all of this, I tried to do the right thing, to ensure that no more people were harmed, to give Jake one more chance.
           I wanted the anarchist, rehabilitation-focused solution, but Jake had only responded to that with threats. Meanwhile,
           River and I were introduced through a mutual friend. When Jake threatened me, I was, for a moment, frightened.
           Then I flew into a fucking rage. Sorry, Jake, but attempting to blackmail me into silence whilst I was defending
           others is really not a good look for an “anarchist” “free-speech advocate”.

           Having run out of ideas and being threatened out of alternative options, I reported everything to the rest of The Tor
           Project. Well, almost everything. Originally, I only reported others’ stories (with their permission). I left my own
           story out, and I did not tell it until it was decided that Jake would no longer be part of The Tor Project.

           The Trees
           This isn’t about any one individual’s story. This is about addressing the issues and finding means within our
           communities to ensure this doesn’t happen again. This is about building communal structures so that it does not
           require, as Jake has rather entertainingly called it, “calculated and targeted attacks” from victims who otherwise felt
           alone and powerless to stand up and fight back.



                                                               I have spoken personally with every person whose story was
                                                               published in the original set on the anonymous site. I am
                                                               convinced beyond reasonable doubt that each of them is true. I
                                                               added my own story to the site in solidarity with the other victims,



3 of 7                                                                                                                         7/13/19, 12:53 PM
The Forest for the TreesCase                                    https://blog.patternsinthevoid.net/the-forest-for-the-trees.html
                               4:19-cv-01751-DMR Document 20-3 Filed  07/15/19 Page 16 of 29

                                                                  especially these who remain anonymous, as someone with the
                                                                  social standing, and hence, enormous level of privilege, required
                                                                  to be able to eventually go public. Many of the other victims do
                                                                  not have this privilege. Whether due to marginalisation, fear of
                                                                  retailiation, or being new to our communities, many sexual assault
                                                                  victims require anonymity, because — without anonymity — they
                                                                  would be silenced.

                                                                      Jake never apologised to me, nor — to my knowledge — any of
                                                                      the other victims. I don’t condone his actions. However, and no
                                                                      apologies for being crass, I can’t seem to motivate myself to feel
                                                                      any pity towards him for any of the admittedly horrible things
                                                                      which are now happening to him. He ruined lives. The number of
                                                                      people we would have in a significantly more productive and less
                                                                      damaged state were it not for his actions is substantial, and futher,
           Photo: Clara Zetkin and Rosa Luxembourg, early
           women’s rights activists, marching at a demonstration, arm those people in a less damaged state would be overall substantially
           in arm.                                                    more beneficial than having a Jake in a less damaged state.
                                                                      Additionally, we would likely have had more diverse contributors
           to Tor, if we had dealt with Jake sooner, since, for years, many people have been warned about Jake through a
           whisper network and disuaded from becoming involved.

           There are some differences between how Jake is behaving to how the other anarchist I mentioned above was
           behaving. The other anarchist was willing to engage in the defined process, respectful of his victims’ needs, and
           eventually sincerely apologetic for his actions.

           I cannot condone his actions; however, I cannot condone violence and threats against Jake. Full stop. That is not
           productive. If he is further harmed, we never see the end of the wretched abused-abuser cycle.

           People who behave as Jake does are sick, and they need help. Often, it is because they were severely hurt at some
           point. As the activist adage goes, “We need to be gentle with one another, so that we can be dangerous together.” If
           we think Jake has any capacity for change, then it is our responsibility to ensure that he is not simply swept under a
           rug of academia where he will most certainly find a deeply-ingrained institutional structure of rape apologists ready
           to turn a blind eye and willing to help Jake “fail up” to another position of power and credibility, where he will use
           that power to commit further acts of abuse. I am thoroughly dismayed for what is statistically likely to happen again,
           causing harm to and trust issues for their students, and professional and reputational issues for them.

           Realpolitiking
           Now. For all of you screaming “This is not what justice looks like! Why don’t you just go to the police?!” let me just
           wax realpolitik and, like a good little German, quote some Gesetz and cite some statistics.

           The “due process” of a state court, in my case, will be detrimental to both Jake and I, as well as numerous other
           people. The law is very clearly against both of us in this case, with the overwhelmingly likely outcome that he would
           be kicked out of Germany. (Additionally, in Germany, multiple independent allegations can result in a conviction
           given the absense of other evidence.)

           The other outcome is one or more convictions. While convictions for rape and sexual assault are statistically unlikely,
           given that only about 7% of reported rapes result in a conviction with similar numbers for Germany, we have an
           advantage. By German case law, multiple independent allegations are very likely to result in conviction(s), even



4 of 7                                                                                                                               7/13/19, 12:53 PM
The Forest for the TreesCase                                    https://blog.patternsinthevoid.net/the-forest-for-the-trees.html
                               4:19-cv-01751-DMR Document 20-3 Filed  07/15/19 Page 17 of 29

           despite the absense of other evidence, e.g. bruises, marks, semen, which would be required in a solitary allegation. If
           brought to court, here are some of the applicable laws and their corresponding minimum/maximum prison terms:

           Forest

               One count of rape (§177 of the Strafsgesetzbuch paragraph 1) for a person in an unconscious state or otherwise
               incapable of verbal disagreement or resistance (§179 of the Strafsgesetz): minimum, one year; maximum,
               ten years.
               One count of blackmail: minimum, none; maximum: five years.

           River

               One count of rape (§177 of the Strafsgesetzbuch paragraph 1), including
               Instructing a third party to rape the victim (§177 of the Strafsgesetzbuch paragraph 2, sentence 2), making it a
               “severe case”,
               Both counts were penetrative intercourse (§177 of the Strafsgesetzbuch paragraph 2, sentence 1), also making it
               a “severe case”,
               The victim was additionally in an unconscious state and uncapable of verbal or physical resistance (§179 of the
               Strafsgesetz, including paragraph 5, as well as paragraph 5 sentence 2): minimum: two years; maximum:
               ten years.

           Sam

               Sexual assault (§177 of the Strafsgesetzbuch paragraph 1): minimum, one year; maximum: ten years.

           Totalling to four years minimum and thirty-five years maximum for those cases alone, along with potential fines and
           reparations, and expulsion from the country afterwards (cf. §53 and §54 of the Aufenthaltsgesetz). (For English
           speakers curious about the German laws I’m referencing, there are also official English translations.)

           Not to mention that, if our goal is to prevent more people from being harmed by Jake, prison is not an option.
           Overwhelmingly likely, even in Germany, Jake would be raped in prison. I do not wish these painful things I’ve gone
           through on anyone, not even those who have caused me pain. Further, most abusers have a history of having been
           abused at some point in their past, and Jake going to prison certainly will not help him amend his behaviour.

           Alternatives
           Some people are asking what the victims want out of this.

           Personally, I would be completely ecstatic if Jake decided to move to Alaska. Forever. Jake is still threatening the
           other victims to try to keep them quiet, and additional reports of extremely severe sexual assaults and rape are
           pouring in to The Tor Project. Meanwhile, Jake is preparing some sort of public “apology” statement. Alaska, or
           northern Siberia — it doesn’t matter. Until his sociopathic behaviours are revised, there is no place for him in
           civil society.

           As it is obviously rather untenable that Jake move to Alaska, I suggest the following. Please note that these are my
           suggestions alone, and do not necessarily at this point in time reflect those of all of the other victims. We’re all still
           processing this.

             1. We need to entirely remove abusers from our communities, until such a time as they have sufficiently



5 of 7                                                                                                                           7/13/19, 12:53 PM
The Forest for the TreesCase                                    https://blog.patternsinthevoid.net/the-forest-for-the-trees.html
                               4:19-cv-01751-DMR Document 20-3 Filed  07/15/19 Page 18 of 29

               demonstrated to their victims that their abusive behaviours will no longer continue. Jake should be removed
               from all places where his victims, their loved ones, and friends might come into any form of contact with him.
               Given the enormous amounts of pain myself and the other victims have gone through, the draining emotional
               stress, and (please excuse my rather dark humour) the development time wasted, I a m n o t w i l l i n g t o r e v i s i t t h i s
               i s s u e f o r a t l e a s t f o u r y e a r s . After that time has passed, it may be possible to reassess whether there is any path
               forward for Jake.

             2. We need to assess the cultural issues within our communities which require that victims report anonymously, due
                to fears of retaliation, further abuse, and not being taken seriously. Once identified, we need to devise better
                reporting and support structures to help allay these fears.

             3. We need to take victims’ stories seriously. It should not be required that victims band together in collectives in
                order to be heard. Nor should it be required that someone who stands up for others must have and share their
                own story of victimisation to “prove” the credibility of the others, as was my case. It should not be required that
                a dozen people are harmed before any one of them is taken seriously.

             4. We need to critique the institutions — sociocultural, academic, and organisational — which made these
                events possible.

             5. Those who must still have some form of contact with Jake, and by that I primarily mean others within the
                academic and journalistic communities, need to be given ways to raise safety and ethical concerns without fear of
                retribution or retaliation. It is my understanding that several researchers and students do not currently feel this
                way, and that this is having a severe impact upon their abilities to be successful and productive.

           Lastly, I would like to say that I’ve never been prouder to work for The Tor Project, as their recent actions to stand
           against abuse have set nothing short of an exemplary model for other organisations.


           <<< FBI Harassment                                                                    CVE-2016-5696 and its effects on Tor >>>




         blogroll                                                                                                        social
         pelagus                            clavium apertum                       codii et codicilli                         atom feed

         elogii biothanatum                 libris atricoloris                    imaginis                                   twitter

                                                                                                                             github




6 of 7                                                                                                                                        7/13/19, 12:53 PM
The Forest for the TreesCase                                    https://blog.patternsinthevoid.net/the-forest-for-the-trees.html
                               4:19-cv-01751-DMR Document 20-3 Filed  07/15/19 Page 19 of 29

                                                          Patterns in the Void by isis agora
                                                        lovecruft is licensed CC-BY-NC-SA .




7 of 7                                                                                                          7/13/19, 12:53 PM
Case 4:19-cv-01751-DMR Document 20-3 Filed 07/15/19 Page 20 of 29




                EXHIBIT “7”
isis agora lovecruft on Twitter: "Jacob Appelbaum has continued to...          https://twitter.com/isislovecruft/status/785970134796034050
                        Case 4:19-cv-01751-DMR             Document     20-3 Filed  07/15/19 Page 21 of 29



                                                                                                                         

                             isis agora lovecruft @isislovecruft · 11 Oct 2016                            
                             Last month, I was unexpectedly made homeless in retaliation for reporting that
                             @ioerror sexually assaulted me & many others.#WhyIDidntReport

                                  27           77            79


                             isis agora lovecruft
                             @isislovecruft
                                                                                                    Follow          


                   Jacob Appelbaum has continued to harass
                   and threaten me, my family, partner,
                   colleagues, friends, and the other victims.
                   #WhyIDidntReport
                   3:27 PM - 11 Oct 2016 from Roubaix, France


                   50 Retweets 52 Likes


                        5             50            52



                             isis agora lovecruft @isislovecruft · 11 Oct 2016                                      
                             Replying to @isislovecruft
                             He's threatened doxing, and gaslighted reporters and sent them towards me
                             and the other victims on a weekly basis. #WhyIDidntReport

                                  4            31            45


                             isis agora lovecruft @isislovecruft · 11 Oct 2016                          
                             His academic advisors have taken steps to punish and threaten reprisal—for
                             myself & others within academia—for our actions. #WhyIDidntReport

                                  2            31            47


                             isis agora lovecruft @isislovecruft · 11 Oct 2016                              
                             Let's be clear: Jacob is a sociopathic narcisist, and his advisors are tenured
                             academics actively covering up for other reports of abuse.

                                  8            28            52


                             isis agora lovecruft @isislovecruft · 11 Oct 2016                                      
                             Outside the sycophantic and nepotistic cesspits of academia, there are


1 of 1                                                                                                                   7/13/19, 1:35 PM
Case 4:19-cv-01751-DMR Document 20-3 Filed 07/15/19 Page 22 of 29




                EXHIBIT “8”
Peter Todd on Twitter: "A audio/video recording of @ioerrorDocument
                                                           abusi...            https://twitter.com/peterktodd/status/740972263680442368
                       Case   4:19-cv-01751-DMR                       20-3 Filed  07/15/19 Page 23 of 29



                                                                                                                      

                            Peter Todd @peterktodd · 9 Jun 2016                                           
                            Most important thing @wikileaks does is verifying the authenticity of alleged
                            leaks; diﬃcult w/ @ioerror claims. twitter.com/vaurorapub/sta…

                               This Tweet is unavailable.


                                 2           4             6


                            Peter Todd
                            @peterktodd
                                                                                                 Follow          


                   A audio/video recording of @ioerror abusing
                   someone I'd expect @wikileaks to publish.
                   But without solid evidence, better to stay
                   neutral.
                   11:22 AM - 9 Jun 2016


                   2 Retweets 6 Likes


                       1            2            6



                            Fletcher Tomalty @fletom · 9 Jun 2016                                                
                            Replying to @peterktodd @petertoddbtc
                            wtf. 1) @wikileaks has not been neutral at all. 2) you expect video evidence of
                            this? 3) you would publish an abuse video?

                                 1       
                            Peter Todd @peterktodd · 9 Jun 2016                                           
                            Acts like the alleged non-consensual kissing of someone in public are things I'd
                            consider publishing w/ victim consent.

                                 1       
                            Peter Todd @peterktodd · 9 Jun 2016                                                
                            Exceptionally diﬃcult to obtain ethically of course, but if stuﬀ like this existed
                            it'd be incredibly powerful in stopping abuse.

                                 1                         1


1 of 1                                                                                                                 7/13/19, 1:43 PM
Peter Todd on Twitter: "Also,
                       CaseI 4:19-cv-01751-DMR
                              would not be surprised to seeDocument
                                                           a sub...            https://twitter.com/peterktodd/status/747204166511034368
                                                                      20-3 Filed  07/15/19 Page 24 of 29



                                                                                                                      

                            Ryan Lackey @octal · 26 Jun 2016                                             
                            I think both Jake and The Tor Project are probably over now. The question is
                            what privacy network tool (maybe derived from Tor) next?

                                 6           3             2


                            Peter Todd @peterktodd · 26 Jun 2016                                                 
                            Privacy is tough because you can only promise, not prove, that you're not
                            keeping logs.

                            Maybe remote attesting trusted hardware?

                                 1                         1


                            Peter Todd
                            @peterktodd
                                                                                                 Follow          


                   Replying to @peterktodd @octal

                   Also, I would not be surprised to see a
                   subsequent privacy effort use what
                   happened with @ioerror as an rational to
                   exclude women.
                   4:05 PM - 26 Jun 2016

                       2         


                            Ryan Lackey @octal · 26 Jun 2016                                                     
                            Replying to @peterktodd @petertoddbtc @ioerror
                            Wouldn't excluding men be more rational? :)

                                 1           1             3

                             4 more replies


                            Evan Kaloudis @evankaloudis · 26 Jun 2016                                            
                            Replying to @peterktodd @petertoddbtc and 2 others
                            sad

                                         

1 of 1                                                                                                                 7/13/19, 1:44 PM
Case 4:19-cv-01751-DMR Document 20-3 Filed 07/15/19 Page 25 of 29




                EXHIBIT “9”
Case 4:19-cv-01751-DMR Document 20-3 Filed 07/15/19 Page 26 of 29
Case 4:19-cv-01751-DMR Document 20-3 Filed 07/15/19 Page 27 of 29
Case 4:19-cv-01751-DMR Document 20-3 Filed 07/15/19 Page 28 of 29




              EXHIBIT “10”
Case 4:19-cv-01751-DMR Document 20-3 Filed 07/15/19 Page 29 of 29
